Case 2:16-cv-14324-SFC-APP ECF No. 59 filed 10/29/20        PageID.545    Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 JAMES ROBERT BATES,

              Plaintiff,                       Case No. 2:16-cv-14324
                                               District Judge Sean F. Cox
 v.                                            Magistrate Judge Anthony P. Patti

 O’BELL THOMAS WINN and
 JAMES ROTH,

           Defendants.
___________________________________/

 ORDER GRANTING DEFENDANTS’ MOTION FOR LEAVE TO TAKE
           PLAINTIFF’S DEPOSITION (ECF No. 58)

      Before the Court for consideration is Defendants’ motion for leave to take

Plaintiff’s deposition. (ECF No. 58.) Plaintiff James Robert Bates (#54580-039)

is currently incarcerated at Lompoc Penitentiary in Lompoc, California. See

www.bop.gov, “Inmate Locator.” Permission of the Court to take the deposition is

required under Fed. R. Civ. P. 30(a)(2)(B) because Plaintiff is incarcerated.

      Defendants represent in their motion that “Plaintiff’s counsel does not object

to this motion for leave to take Plaintiff’s deposition.” (ECF No. 58, PageID.536.)

Thus, upon consideration, IT IS HEREBY ORDERED that Defendants’ motion

for leave to take Plaintiff’s deposition (ECF No. 58) is GRANTED, and

Defendants shall be permitted to take the deposition of Plaintiff for all purposes

allowed by the Federal Rules of Civil Procedure. The deposition may occur by
Case 2:16-cv-14324-SFC-APP ECF No. 59 filed 10/29/20       PageID.546    Page 2 of 2




telephone or via video teleconference at Defendants’ option as requested in their

motion (ECF No. 58, PageID.535, 542-543) and consistent with the requirements

and needs of Plaintiff’s place of incarceration.

 IT IS SO ORDERED.


Dated: October 29, 2020
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE




                                          2
